                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
CRH                                                  271 Cadman Plaza East
F. #2008R01013                                       Brooklyn, New York 11201

                                                     November 18, 2019
By ECF

The Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Jonathan Braun
                       Criminal Docket No. 10-433 (KAM)

Dear Judge Matsumoto:

                 The government writes in response to the defendant’s motion to vacate his sentence
based on ineffective assistance of counsel. See Doc Entry No. 174. The defendant argues that then-
counsel was unaware of several anonymous letters that were discussed at sentencing, because those
letters were sent to an email address that counsel normally did not use. As a result, counsel did not
discuss the letters’ contents with his client or discuss a potential response. Counsel also did not
attend sentencing, instead sending an associate from his firm, who likewise was unaware of the
letters prior to sentencing. The defendant argues that this conduct constitutes ineffective assistance,
which caused him prejudice because the Court considered these anonymous letters when the Court
imposed a ten-year sentence. Based on this claim, the defendant seeks resentencing.

                The government does not concede the merits of the defendant’s claims—either that
the conduct constitutes ineffective assistance or that the Court actually considered the letters as a
basis for the sentence. However, in light of the factual representations about then-counsel’s conduct
and the additional facts presented about the contents of the letters, the government does not object
to a resentencing of the defendant.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:     /s/ Craig R. Heeren
                                                     Craig R. Heeren
                                                     Assistant U.S. Attorney
                                                     (718) 254-6467

cc:    Marc Fernich, Esq. (counsel for defendant) (by email)
